DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 9-10, 15-17 and 19-20 are allowed. As to claim 1, references Sprague, AAPA have been made of record as teaching HUD system, comprising at least one first HUD device, which is an AR-HUD device, with at least one first image source for displaying a first image produced by means of at least one hologram in a first display section of a display region and at least one second HUD device with at least one second image source for displaying a second image produced using geometric projection optics in a second display section of the display region, wherein the display region is defined by a vehicle window which is a windshield.
However, none of the prior art teaches or suggests wherein a wedge device is introduced into the display region, wherein the wedge device is a wedge film that is introduced into the second display section, wherein the first and the second display section only partially overlap or are separated from one another, wherein a lower end of the second display section is situated below a lower end of the first display section, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616